- Filed by e3 Filing, Computershare 1-800-973-3274 - Exhibit 4.3 S UBSCRIPTION A GREEMENT E NTERED INTO IN M ONTREAL (Q UEBEC ) AS OF O CTOBER 31, 2011 A MONG : F ONDS DE SOLIDARITE DES TRAVAILLEURS DU Q UEBEC (F.T.Q.) , a Corporation duly incorporated under An Act to Establish the Fonds de solidarité des travailleurs du Québec (F.T.Q.) (Quebec), having its head office at 545 Cremazie Blvd East, Suite 200, Montreal, Quebec, H2M 2W4, acting through and represented by Dany Pelletier, its Investment Director – Natural Resources and Chemistry, and Danny Gagné, its Portfolio Manager – Natural Resources, duly authorized for the purposes hereof as they so declare; (hereinafter referred to as the " Fonds ") A ND : M INES R ICHMONT I NC . , a Corporation duly incorporated under the laws of the Province of Québec, having its head office at 161, Avenue Principale, Rouyn-Noranda, Quebec, J9X 4P6, acting through and represented by Martin Rivard, its President and by Nicole Veilleux, its Chief Financial Officer, duly authorized for the purposes hereof as they so declare; (hereinafter referred to as the " Corporation ") W HEREAS the Fonds wishes to subscribe for common shares of the Corporation, along with warrants, for a total consideration of $9,996,000 (the “ Private Placement ”); T HEREFORE , THE PARTIES MUTUALLY AGREE AS FOLLOWS : 1. S UBSCRIPTION The Fonds hereby subscribes, as principal for its own account: 952,000 common shares of the Corporation (the “ Shares ”) for a total subscription price of $9,996,000; and 238,000 warrants, each granting the Fonds the right to subscribe for one common share of the Corporation, at a price of $13 per common share, at all times until 5 PM on December 31, 2012 (the “
